Citation Nr: 0605439	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-06 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis status post fracture of the left 
ankle.

2.  Entitlement to compensation under the provisions of title 
38, United States Code, Section 1151, for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran testified at a Central Office hearing before the 
undersigned Veterans Law Judge in May 2004.

The veteran's case was remanded for additional development in 
August 2004.  It is again before the Board for appellate 
review.

The issue of entitlement to compensation under the provisions 
of title 38, United States Code, Section 1151, for a left hip 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left ankle disability is manifested by 
complaints of pain, weakness, and instability with objective 
functional impairments that equate to no more than moderate 
limitation of motion.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative arthritis status post fracture of the left ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from November 1963 to 
November 1965.  A review of his service medical records 
(SMRs) reflects that the veteran was seen on one occasion 
with a complaint of twisting his left ankle.  He was treated 
with an ace wrap and liniment.  His November 1965 separation 
physical examination did not make any reference to a residual 
from the injury.

The veteran submitted his initial claim for disability 
compensation benefits in August 1969 and was afforded a VA 
examination in January 1970.  The examiner noted that the 
veteran wore a leather cuff over an elastic support on his 
left ankle.  There was no evidence of swelling and a normal 
range of motion.  There was mild tenderness of the left 
ankle.  An x-ray of the left ankle was interpreted to show a 
well healed fracture of the posterior malleolus of the distal 
tibia.  There was also heavy ossification and calcification 
extending from the distal tibia laterally into the osseous 
space that was related to old healed fracture.  The veteran 
was diagnosed with a history of injury to the left ankle with 
mild arthralgia, secondary to old fracture.  

The veteran was granted service connection for a left ankle 
injury in March 1970.  He was assigned a 10 percent rating.

The veteran submitted private records in 1970 that showed he 
had surgery on his left ankle in July 1970.  A discharge 
summary from that time reported that the veteran complained 
of catching and giving way in his left ankle over a period of 
five years following an injury while running track.  The 
summary noted that the left ankle was explored and no 
abnormalities were found.  A tibular ligament was found to be 
loose and there was instability in this area.  A bone graft 
was used to fill the area between the tibia and fibula and a 
screw was used through the fibula into the tibia for 
fixation.  

The veteran was afforded a VA examination in September 1970.  
The examiner noted the recent surgery.  The veteran was said 
to have normal plantar flexion and dorsiflexion.  There was a 
limitation of eversion of the joint.  X-rays of the left 
ankle were said to show a single metallic screw transfixing 
the distal third of the fibula and tibia.  There was no 
evidence of fracture or inflammatory process.  

The veteran was granted a temporary 100 percent rating from 
June 30, 1970, to August 31, 1970, in October 1970.  His 10 
percent rating was established from September 1, 1970.  The 
10 percent rating remains in effect until the present time.

Associated with the claims file is a letter from J. C. 
Zurawski, M.D., dated in February 1981.  Dr. Zurawski was 
from the same practice as the physician that performed the 
veteran's surgery in 1970.  Dr. Zurawski reviewed the 
veteran's records and said that the veteran did well after 
his surgery until early 1972.  The screw was removed from his 
ankle at that time.  The veteran suffered a twisting injury 
to his left ankle and foot in April 1976.  X-rays were 
negative for evidence of a fracture.  Additional x-rays 
showed an undisplaced fracture at the base of the 5th 
metatarsal which was uncomfortable to the veteran on weight 
bearing.  Dr. Zurawski said that other x-rays showed the 
previous ankle difficulties to be somewhat resolved.  Dr. 
Zurawski noted that the veteran's irregularity and 
degenerative change predated his 1976 injury.  He further 
commented that this process would probably continue and 
statistically would worsen over time.

The veteran submitted his current claim in September 2000.  
He said that he experienced pain in his left ankle.

The RO wrote to the veteran in October 2000 and asked that he 
identify evidence of treatment for his left ankle disability.  
The veteran submitted evidence in April 2001.  He alleged 
that his left ankle was broken for five years before anything 
was done for it.  The veteran also included a letter from W. 
J. Arnold, Jr., M.D., dated in December 1999. Dr. Arnold 
recounted the veteran's history of a fracture left hip and 
unsuccessful surgery at a private facility in 1996.  The 
veteran had additional surgery in 1997.  The veteran then 
suffered another injury to his hip in January 1999 when he 
fell on some stairs.  Dr. Arnold noted that the veteran's 
left hip finally healed but resulted in a left lower 
extremity that was much shorter than the right lower 
extremity and causing tension and pain of the low back.  The 
diagnoses were listed as left hip fracture, valgus deformity 
and shortened left extremity, left ankle arthritis, 
dermatitis of the right hand, diverticulosis, hypertension, 
and left femoral neck osteotomy; and synostosis (symphysis 
pubis).

Finally, the veteran submitted a copy of a decision from a 
Social Security Administration (SSA) administrative law judge 
dated in July 1998.  The decision found that the veteran was 
totally disabled for SSA purposes as of September 1996.  The 
disabilities listed included status post left hip fracture, 
degenerative joint disease (DJD), scoliosis, hypertension, 
diverticulosis, and alcohol abuse associated with mood 
changes.  The Board notes that records from the SSA are not 
required to evaluate the severity of the ankle disorder as 
all these records would be dated more than one year prior to 
the date of the veteran's current claim.

The veteran was afforded a VA orthopedic examination in 
August 2001.  The veteran complained of daily discomfort in 
his left ankle with some stiffness and occasional swelling.  
He denied any instability or locking problems.  The veteran 
took Etodolac as needed and received no other treatment.  He 
said that he would experience a flare-up approximately two to 
three times per week and they would last two to three hours.  
His pain level would increase at such times.  The examiner 
reported that the veteran could walk normally for a short 
distance as far as his left ankle was concerned.  The 
examiner said that the veteran had dorsiflexion to 10 degrees 
and plantar flexion to 30 degrees.  The examiner reported 
that the veteran did not complain of pain.  The assessment 
was status post fracture of the left distal fibula, with 
slight decreased range of motion.

The veteran testified at a hearing at the RO in July 2003.  
The veteran's testimony primarily related to the issue of his 
left hip and his claim for compensation under 38 U.S.C.A. 
§ 1151.  The veteran said that he had more pain in his left 
hip and back than his left ankle.  He said that he had not 
noticed his left ankle "too much at all."

The veteran also testified at a Central Office hearing in May 
2004.  In regard to his left ankle he said that he had 
occasional pain in his left ankle.  He said his pain level 
would be a 4 or 5 but was not constant.  He said the pain 
would come if he walked a lot.  He also said that he had 
stiffness and swelling in his ankle.  The veteran testified 
that he would experience more swelling if he used his ankle.  
He said that he wore a brace on his ankle most of the time.  
He had purchased the brace on his own.  He said the brace 
gave his ankle strength.  Otherwise he would experience 
weakness.  He did not have any treatment for his left ankle 
disability.

The veteran's case was remanded in August 2004.  He was 
afforded a VA orthopedic examination in October 2004.  The 
veteran complained of pain in his left ankle.  The veteran 
reported that he had pain when he attempted to do household 
chores.  The examiner said that the veteran did not report 
flare-ups.  The examiner reported that the veteran walked 
well on a flat surface.  He said that there was a range of 
motion for the left ankle of dorsiflexion to 10 degrees and 
plantar flexion to 30 degrees.  There was no instability 
discernible on examination.  The examiner said that the 
ligaments appeared to be intact and nontender to palpation.  
There was no additional loss of motion attributable to 
repetitive activities due to fatigue, weakness, or lack of 
endurance and no additional loss of motion due to flare-ups.  
X-rays of the left ankle were interpreted to show massive 
bony formations bridging the distal tibia and fibula at about 
the region of the interosseous membrane.  This was believed 
to represent residual of previous trauma.  The assessment was 
that it was more likely than not that the veteran had post-
traumatic arthritis in the left ankle.

Associated with the claims file are VA medical records for 
the period from April 1997 to September 2005.  The records do 
not reflect treatment provided to the veteran for complaints 
associated with his left ankle disability.  The veteran was 
seen on a number of occasions regarding left hip pain and 
left leg pain associated with his left hip.

The veteran was afforded a VA orthopedic examination in 
September 2005.  The examiner reported that the veteran had a 
range of motion of dorsiflexion from 0 to 20 degrees, and 
plantar flexion to 45 degrees.  There was no varus or valgus 
angulation of the os calcis in relationship to the long axis 
of the tibia and fibula.  The examiner said that the veteran 
was asymptomatic in the ankle joint.  He said that there was 
no arthritis of the tibiotalar joint.  The examiner also said 
that there was no swelling, tenderness, or crepitance.  He 
said that x-rays of the left ankle mortise showed a well 
seated talus in the ankle mortise.  There was evidence of a 
healed, calcified distal interosseous ligament calcification 
of the distal tibia-fibula joint that was in anatomic 
position.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

The veteran's left ankle disability has been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (2005).  The veteran is 
currently rated as 10 percent disabled.  Under Diagnostic 
Code 5271, a 10 percent rating is applicable where there is 
moderate limitation of motion.  A 20 percent rating is for 
consideration where there is marked limitation of motion.  In 
evaluating range of motion values for the left ankle, the 
Board notes that the standard range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2005).

The veteran has had consistent complaints of left ankle pain, 
as well as complaints of weakness.  There is no evidence that 
he has sought any treatment for his left ankle at any time 
from September 1999 to the present by way of the VA medical 
records.  Indeed the veteran has not identified any other 
source of records to show additional treatment for his left 
ankle since 1976 when Dr. Zurawski said the veteran was last 
seen.  

The August 2001 and October 2004 VA examinations demonstrated 
that the veteran had some limitation of motion in both 
dorsiflexion and plantar flexion.  However, the veteran was 
noted to have a full range of active motion at the time of 
his examination in September 2005.  Moreover, the several VA 
examiners did not report any objective evidence of pain on 
motion, or instability of the ankle upon examination.  

The results of the several VA examinations do not reflect a 
disability greater than the current 10 percent rating for the 
veteran's moderate limitation of motion of the left ankle.  
The veteran has nearly a full range of motion to full range 
of motion without pain.  This is contemplated in his current 
10 percent rating.  The veteran's claim for an increased 
rating for degenerative arthritis status post fracture of the 
left ankle is denied.  

The Board has also considered other diagnostic codes for 
possible application. However, there is no evidence of flat 
feet, claw foot, malunion or nonunion of the metatarsal 
bones, or a moderately severe foot injury such as to warrant 
the assignment of a 20 percent rating under Diagnostic Codes 
5276, 5278, 5283, or 5284.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2005).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

In this case, the veteran's left ankle disability has been 
rated as 10 percent disabling since March 1970.  The veteran 
has continued to complain of pain, and weakness, and 
instability.  The several VA examinations did not note 
objective evidence of pain on range of motion.  Moreover, 
there was no objective evidence of instability.  The Board 
finds that the veteran's symptomatology is contemplated in 
his current 10 percent disability rating.  His symptoms 
overall suggest "moderate" disability.  The terms "moderate" 
and "marked" are not defined in Diagnostic Code 5271, but it 
should be noted that the 20 percent rating for "marked" 
disability is the highest rating for limitation of motion of 
the ankle.  It is also the rating to be assigned for 
ankylosis in plantar flexion less than 30 degrees, or for 
ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position.  Diagnostic Codes 5270, 5272.  
Overall, the nature of the functional losses experienced by 
the veteran are not such that they may be said to equate to 
impairment contemplated by the highest rating assignable for 
limitation of motion.  Therefore, the Board does not find any 
basis to justify a higher rating for the veteran's left ankle 
disability under DeLuca and 38 C.F.R. §§ 4.40, 4.45.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 10 percent for degenerative arthritis 
status post fracture of the left ankle.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim for an increased rating was received in 
September 2000.  Review of the record indicates that VA has 
fulfilled its duty to notify this veteran of the types of 
evidence necessary to substantiate his claim for benefits.  
In correspondence dated in October 2000 the veteran was 
informed that if he felt his service-connected disability had 
increased in severity he could submit current medical 
evidence to support his claim.  He was asked to identify 
sources of treatment so that records could be obtained.  

The RO again wrote to the veteran in June 2001.  The RO 
informed the veteran that it would obtain relevant records in 
the custody of federal agencies.  The RO also advised the 
veteran that it would request medical records from private 
health care providers identified by the veteran, and that the 
veteran could obtain and submit any medical evidence to 
support his claim.  Finally, the Board wrote to the veteran 
again in August 2004.  He was specifically informed of the 
evidence required to substantiate his claim in addition to 
the other advisements as to what VA would do to help him, 
what he needed to do in support of his claim and to submit 
evidence to the RO.

The Board finds that the June 2001 and the August 2004 
letters to the veteran fulfilled VA's duty to notify the 
veteran regarding the evidence necessary to support his 
claim, including the duty to notify the veteran to submit any 
pertinent evidence in his possession.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA treatment records 
were obtained and associated with the claims file.  The 
veteran was afforded two VA examinations.  He was also 
afforded two hearings.  The case was remanded in August 2004 
for additional development.  The veteran has not alleged that 
there is any outstanding evidence pertinent to his claim.


ORDER

Entitlement to a rating excess of 10 percent for degenerative 
arthritis status post fracture of the left ankle is denied.


REMAND

The Board notes that 38 U.S.C. § 1151 was amended by section 
422(a) of Pub. L. No. 104-204.  The revised law is effective 
with respect to claims filed on or after October 1, 1997.  
The veteran filed his claim for disability compensation for 
additional disability as a result of left hip surgery, 
pursuant to the provisions of 38 U.S.C.A. § 1151, in October 
2001.  Consequently, the veteran's 38 U.S.C.A. § 1151 claim 
will be adjudicated based upon the current law.  See 
VAOPGCPREC 40-97.

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  See 38 C.F.R. § 3.361(b) (2005).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  See 38 C.F.R. § 3.361(c)(1) 
(2005).  

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2005).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability or death (see 38 C.F.R. 
§ 3.361(c)) and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical 
or surgical treatment, or examination without the veteran's 
or, in appropriate cases, the veteran's representative's 
informed consent.  See 38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  See 
38 C.F.R. § 3.361(d)(2).  The regulation further provides 
that, in determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of § 17.32 of chapter 38 C.F.R.  See 38 C.F.R. 
§ 3.361(d)(2).  

The veteran alleges that he suffers from additional 
disability as a result of surgery performed at the VA medical 
center in Detroit, Michigan, in April 1997.  The veteran 
contends that he suffers from left hip, left leg, and back 
pain as residuals from his surgery.  He further contends that 
the surgery was not done properly, that an improperly sized 
plate was used to repair the left femoral neck, that his left 
knee was tilted inward and has resulted in an altered gait, 
and that he has back pain and back problems as a result of 
the plate slipping in his leg and the altered gait.

The RO construed an October 2001 statement from the veteran 
as a claim for compensation benefits under 38 U.S.C.A. 
§ 1151.  Development of the claim began in 2002.  This 
included two requests for records from the St. Petersburg RO 
to the Detroit VAMC.  The letters asked for appropriate 
records, to include copies of hospital summaries, out-patient 
treatment records, nurses' and doctors' notes and the like.  
The letter also requested that a copy of the consent form, 
identified as an SF-522 or its equivalent, signed by the 
veteran be provided.  Unfortunately, the letter used the 
incorrect period for the records and asked for records that 
pertained to the veteran's left hip from 1999 instead of 
1997.

The VAMC provided the requested records and also included 
several that were dated in 1997.  This included one 
outpatient entry dated April 1, 1997, a discharge summary 
relating to the period of hospitalization for left hip 
surgery in April 1997, and the operative report for the April 
1997 surgery.

The information provides little to no information regarding 
the condition of the veteran's left hip.  The outpatient 
entry appeared to be an initial visit and noted that follow-
up would take place.  The discharge summary contains the 
barest of information with no discussion of any past medical 
history, reason for surgery or course in the hospital.  The 
operative report contains a brief discussion of the status of 
the veteran's left hip prior to surgery.  It also says that 
surgical options were discussed with the veteran and that he 
elected to have an osteotomy instead of a left hip 
arthroplasty.

The records did not contain any additional clinical records 
from April 1997 that would have shown why the veteran 
required surgery.  The discharge summary contains very little 
useful information.  While the operative report says that the 
veteran gave consent for his surgery, the actual consent form 
was not provided or any evidence of a discussion of possible 
risks associated with the surgery.  Additional records, 
relating to the veteran' treatment for his left hip at the 
Detroit VAMC from September 1996 through 1998 should be 
requested and associated with the claims file.

In addition, the records from the veteran's prior surgery in 
September 1996 at Annapolis Hospital would have been of 
benefit in judging the status of the veteran's left hip prior 
to surgery at the VAMC in 1997.  An attempt to obtain the 
records should be made.  

The veteran also reported that he was in receipt of SSA 
disability benefits as noted in a SSA decision dated in July 
1998.  The effective date of the determination was September 
1996, the date he originally injured his left hip.  The 
decision listed the veteran's left hip as one of the 
disabilities.  It is not known what medical evidence was 
relied on by the SSA in reaching the determination.  It is 
possible the records needed from Annapolis Hospital might be 
included or disability assessments during the period between 
September 1996 and April 1997, or even after that date.  The 
RO must attempt to obtain the pertinent SSA administrative 
decision and related medical records.  

The Board notes that the veteran was afforded VA examinations 
in conjunction with his 38 U.S.C.A. § 1151 claim in July 
2003, and September 2005.  However, none of the examination 
reports had a complete record to review at the time, 
particularly in light of the absence of records regarding the 
veteran's left hip status prior to his April 1997 surgery and 
evidence of his consent for the surgery.  

The July 2003 VA examiner provided an opinion regarding the 
April 1997 surgery and concluded that there was no evidence 
to show carelessness, negligence, lack of proper skill, or 
error in judgment.  The examiner also said that the veteran's 
leg length discrepancy may be more apparent than real but 
provided no information as to the size of the discrepancy 
involved.  The examiner commented that he was unable to 
address the cause of the valgus configuration of the left 
knee because there was no evidence to explain this.  The 
veteran has alleged that the valgus configuration was a 
direct result of the April 1997 left hip surgery.  

The September 2005 VA examiner did not provide an assessment 
of the status of the veteran's left hip prior to surgery as 
compared to his current status.  The examiner provided 
detailed information on the veteran's status but did not 
comment on whether there was any additional disability 
present as a result of the April 1997 surgery.  The examiner 
clearly stated that the veteran had an external rotatory 
deformity of the left hip but did not address whether this 
was an expected outcome of the VA surgery or caused by 
something else.  Further, the report is unclear as to the 
actual size of the leg length discrepancy in that the 
examiner said at one point that there was a 20-centimeter 
(cm) (7.874 inches) shortening which was secondary to the 
healing of the fracture but later indicated that there was 
approximately an inch of shortening in this left lower 
extremity.  Finally, the report did not address the veteran's 
complaints that other parts of his body were also affected as 
a result of the left hip surgery.

The September 2005 VA examination report appears to have 
identified several disabilities such as the external rotatory 
deformity and the leg length discrepancy without providing 
the required medical opinion as to their relationship, if 
any, to the April 1997 surgery.  Indeed, if the 20-cm 
discrepancy is accurately reported, that has a potential for 
being rated at least 60 percent disabling under 38 C.F.R. 
§ 4.71a and Diagnostic Code 5275.  An accurate measure of any 
leg length discrepancy is required in order to properly 
assess the veteran's status, as a discrepancy of greater than 
1-1/4 inch can represent a compensable disability.  The Board 
notes that a March 2001 private medical report by a M. J. 
Davis, M.D., submitted by the veteran, said that the veteran 
had a one to two inch discrepancy.

A new examination is necessary, once the required evidence is 
of record, to fully address the veteran's status before and 
after his surgery in April 1997.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
either have the veteran obtain all of the 
medical records relevant to his September 
1996 surgery at Annapolis Hospital, and 
any later treatment for his left hip, or 
have him provide the necessary 
authorization so that the RO can obtain 
the records.

2.  The RO should obtain complete records 
of all treatment provided the veteran by 
the Detroit VAMC for the period from 
September 1996 through 1998, to include 
out-patient treatment records and all 
records for the April 1997 surgery, such 
as nurses' and doctors' notes, as well as 
a copy of the consent form signed by the 
veteran for the April 1997 surgery.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security benefits.  This should 
include the decision granting the 
benefits, as well as all of the medical 
records relied upon concerning that 
claim.  

4.  After completion of the above action, 
the RO should arrange for the veteran to 
be afforded a VA examination by an 
appropriate examiner.  The claims file 
must be available to, and reviewed by, 
the examiner.  The examination report 
should include any indicated tests or 
studies.  Following a review of the 
record, and physical examination of the 
veteran, the examiner should provide an 
assessment as to the status of the 
veteran's left hip prior to the April 
1997 surgery at VAMC Detroit and the 
current status of his left hip, to 
include the amount of any leg length 
discrepancy.  The examiner should also 
provide opinions as to the following:

*	Is there any additional disability 
of the left hip that was caused by 
VA surgical treatment in April 1997?

*	If so, was the proximate cause of 
the disability due to carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA 
in furnishing the hospital care, 
medical or surgical treatment, or 
examination?

*	Or, was any additional disability of 
the left hip caused by VA treatment 
not reasonably foreseeable, i.e., is 
there any additional disability that 
a reasonable health care provider 
would not have considered to be an 
ordinary risk of the treatment 
provided.

The examiner must explain the rationale 
for all opinions given.

5.  After the requested development has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, it should be 
returned to the examiner.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue remaining 
on appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


